Citation Nr: 1127430	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left foot injury. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1987 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran had a hearing before the Board in August 2010 and the transcript is of record.

The Veteran provided additional evidence at his hearing in August 2010, before the file was sent to the Board.  A waiver of local jurisdictional review was provided.

The issue of entitlement to service connection for a left knee disorder, to include as secondary to a left foot disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he injured his left foot during basic training after jumping off the back of a five ton truck with all his gear and snapping his foot.  He testified during his hearing in August 2010 that he heard his left toe (the third metatarsal) snap, but continued with the training exercise.  The pain became intolerable about ten days later and he collapsed.  At that time, he was treated, and a cast was placed on his left foot for approximately eight weeks, followed by medical rehab. 

Regrettably, the Veteran's service treatment records are currently missing.  The National Personnel Records Center (NPRC) shipped the records to the RO in March 2007, but they were apparently never actually received by the RO.  

The Veteran did not have any service records in his possession, but did produce a color photograph showing two soldiers on crutches, one with a cast on the left foot and one with a cast on the right foot.  The Veteran also submitted a July 2010 statement from his cousin, a fellow Marine, who indicated he attended the Veteran's graduation from boot camp in 1988 where the photograph was taken.  The July 2010 statement from the Veteran's cousin identified the Veteran in the photograph as the Marine with a cast on his left foot.

The Veteran testified during his hearing that he had limited mobility, sharp pain, throbbing, and aching of the left foot since his military service.  He further showed during his hearing an abnormal wear pattern in his shoe as evidence that he has had chronic left foot problems since service.  The Veteran took issue with the fact that he had not been afforded a VA examination and that he felt one was warranted in his case.  The Board agrees.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board finds noteworthy that the claims folder does not contain evidence of a current diagnosis of the Veteran's left foot.  Indeed, a July 2010 VA X-ray report found no abnormality of the left foot and no evidence of a prior fracture.  However, the Veteran testified that he has experienced continued pain, limited mobility, and other left foot problems since military service.  

The Board also notes the Veteran's service treatment records are not currently of record.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346, 1350-51 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

While there are no objective reports confirming an in-service injury, the Veteran has submitted a photograph and an eye-witness statement demonstrating a left foot injury.  In light of the heightened duty to assist, the Board concludes a VA examination is necessary to ascertain whether the Veteran does in fact have a current chronic left foot disorder associated with the claimed in-service left foot injury.

Since it is necessary to remand this claim, the RO should take additional efforts to obtain service treatment records, if possible.  Such records maybe important in ascertaining the extent and severity of the Veteran's in-service injury.

The Board notes the Veteran claims the incident took place in February 1987, but his DD-214 does not indicate service commencing until December 1987.  The Board further notes, according to the July 2010 statement, the Veteran graduated from boot camp in 1988.  Accordingly it is possible, notwithstanding the Veteran's testimony, that the injury actually occurred in February 1988.  In addition to attempting to locate service treatment records, the RO should also request hospitalization records for the Veteran for this time frame.

The RO should also take this opportunity to obtain recent VA outpatient treatment records dated from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records for the Veteran from the VA Medical Center in Indianapolis, Indiana, dated from July 2010 to the present.  All efforts to obtain VA records should be fully documented in a memorandum to the file.  If records are not available a negative response must be provided with notice to the Veteran in accordance with 38 C.F.R. § 3.159(e) (2010).

2.  Obtain any available service treatment records or hospitalization records from the hospital at Camp Pendleton, the U.S. Marine Corps, NPRC or any other appropriate agency dated during the period from 1987 to 1988.  It should be specifically noted that the Veteran stated that he was hospitalized in approximately February 1987, but that it may actually have been February 1988.  All efforts to obtain these records should be fully documented in the file, and any facility contacted must provide a negative response if records are not available.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above is completed and the above mentioned records are obtained, to the extent possible, schedule the Veteran for an appropriate examination for his claimed left foot injury residuals to determine the extent and likely etiology of any disorder(s) found, specifically commenting on whether any left foot disorder is directly attributable to a 1987 (or 1988) left foot injury or any other incident of service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50% or greater), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Pertinent documents in the claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his attorney a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

The claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



